COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


ELDEN DALE WEBB, JR.
                                                                  MEMORANDUM OPINION*
v.     Record No. 0693-05-3                                           PER CURIAM
                                                                      JULY 26, 2005
RUAN TRANSPORT MANAGEMENT SYSTEMS, INC.
 AND ACE AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gerald F. Sharp; Gerald F. Sharp, P.C., on brief), for appellant.
                 Appellant submitting on brief.

                 (Dale W. Webb; Frankl Miller & Webb, on brief), for appellees.
                 Appellees submitting on brief.


       Elden Dale Webb, Jr. appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove he sustained an injury by accident arising out of his employment

on September 13, 2003. Upon the parties’ waiver of oral argument, we have reviewed the record

and the commission’s opinion and find no reversible error. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Webb v. Ruan Transport Management

Systems, Inc., VWC File No. 215-99-00 (Feb. 17, 2005).

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.